United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                                No. 05-10180
                            Conference Calendar



WILLIE GEORGE MCDONALD,

                                        Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical
Center Fort Worth,

                                        Respondent-Appellee.

                           --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                           USDC No. 4:04-CV-828
                           --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

       Willie George McDonald, federal prisoner # 19369-077,

appeals the dismissal of his 28 U.S.C. § 2241 petition

challenging the 480-month sentence he received in December 1990

for distributing heroin, in violation of 21 U.S.C. § 841(a) and

(b).       McDonald asserted that the sentence imposed exceeded the

statutory maximum sentence for the offense to which he pleaded

guilty based on judicially determined facts, in violation of his

Fifth and Sixth Amendment rights under Blakely v. Washington, 124

       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10180
                                 -2-

S. Ct. 2531 (2004), and United States v. Booker, 125 S. Ct. 738

(2005).

     The district court determined that it lacked jurisdiction

because the petition was in fact a successive 28 U.S.C. § 2255

motion filed without prior authorization from this court.   As the

district court determined, because McDonald’s petition challenges

errors that occurred at sentencing, it should have been brought

in a 28 U.S.C. § 2255 motion.    See Padilla v. United States, __

F.3d __, No. 04-50567, 2005 WL 1595291, *1 (5th Cir. July 8,

2005).    McDonald’s argument that he is entitled to proceed under

28 U.S.C. § 2241 based on the savings clause of 28 U.S.C. § 2255

because relief under that section is “inadequate or ineffective”

is unavailing.    Id. at *2 (holding that a claim under Booker does

not fit within the savings clause of 28 U.S.C. § 2255).

     The district court’s judgment is AFFIRMED.